Trumbull App. No. 96-T-5419. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issues stated in the court of appeals’ Judgment'Entry filed November 26,1997:
“When an employer has appealed a decision of the Industrial Commission to a court of common pleas under R.C. 4123.512, can the court of common pleas subsequently grant a motion to voluntarily dismiss the employee’s complaint without prejudice under Civ.R. 41(A)(2)?”
F.E. Sweeney, J., dissents.